DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 3-4, 6, 9-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6 recites, inter alia, an attenuation layer having a dielectric coefficient greater than a dielectric coefficient of the dielectric portion, said attenuation layer positioned between an upper surface of the dielectric portion and a lower surface of the coils of the primary winding; and 
a field plate winding electrically coupled with the primary winding, wherein the primary winding is positioned between the field plate winding and the secondary winding;
wherein the field plate winding comprises at least one field plate coil having a lateral extension greater than a lateral extension of a primary outer coil of the primary winding with the at least one field plate coil overlapping in plan view the primary outer coil of the primary winding, the field plate winding being configured to mutually separate equipotential surfaces of an operating electric field at a secondary winding facing edge of the primary outer coil of the primary winding.
Claim 6 recites, inter alia, an attenuation layer having a dielectric coefficient greater than a dielectric coefficient of the dielectric portion, said attenuation layer having a lower surface in contact with the upper surface of the dielectric portion and having an upper surface in contact with a lower surface of the coils of the primary winding;
wherein the secondary winding is positioned below the lower surface of the dielectric portion; and 
a field plate winding electrically coupled with the primary winding, wherein the primary winding is positioned between the field plate winding and the secondary winding;
wherein the field plate winding comprises at least one field plate coil having a lateral extension greater than a lateral extension of a primary outer coil of the primary winding with the 3 4723729.v1CUSTOMER NO. 117381PATENT APPLICATIONDocket No. 50650-01338at least one field plate coil overlapping in plan view the primary outer coil of the primary winding, the field plate winding being configured to mutually separate equipotential surfaces of an operating electric field at a secondary winding facing edge of the primary outer coil of the primary winding.  
Claim 13 recites, inter alia, a plurality of metallization layers over said semiconductor substrate, wherein each metallization layer includes a dielectric material and an electrical element;
an integrated transformer, comprising:
a first winding at a lower-most one of the metallization layers;
a second winding at an upper-most one of the metallization layers, wherein at least one metallization layer is between the lower-most and upper-most metallization layers;
wherein each of the first and second windings has a spiral planar arrangement comprising a corresponding plurality of coils; and
an attenuation layer having a dielectric coefficient greater than a dielectric coefficient of the dielectric material for said metallization layers, said attenuation layer positioned in direct contact with a bottom surface of the second winding and in direct contact with an upper surface of the dielectric material for the upper-most metallization layer.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837